Order, Supreme Court, Bronx County (Stanley Green, J.), entered August 15, 1995, which granted defendants’ motions for a change of venue from Bronx County to Westchester County, unanimously affirmed, without costs.
*212Although defendant general partnership’s business certificate lists its office "c/o” a Bronx County address, the IAS Court properly considered other evidence, namely, the affidavits of the general partners that the partnership’s principal office has always been in New Jersey or Westchester County, in finding that none of the parties reside in Bronx County (see, Wolpo v Sunrise Mall Assocs., 202 AD2d 209). We reject plaintiff’s request that Queens County be designated as an alternative venue to the Bronx, there being evidence that Bronx County was not a proper forum in the first instance, and that plaintiff should therefore be deemed to have forfeited her right to select venue (Kelson v Nedicks Stores, 104 AD2d 315). Concur— Rosenberger, J. P., Rubin, Nardelli and Tom, JJ.